i          i      i                                                                   i       i      i




                                  MEMORANDUM OPINION

                                          No. 04-10-00515-CR

                                         Raymond SANCHEZ,
                                              Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008-CR-5899
                             Honorable Mary D. Román, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: August 18, 2010

DISMISSED

           On July 8, 2010, appellant filed a pro se notice of appeal, which the trial court transmitted

to this court and an appellate cause number has been assigned. On July 8, 2010, the trial court signed

an order granting appellant’s request to strike his pro se notice of appeal. We construed the trial

court’s July 8, 2010 order as indicating appellant’s desire to withdraw his appeal. Accordingly, on

July 14, 2010, this court issued an order stating we would dismiss the appeal unless appellant files
                                                                                       04-10-00515-CR




an objection to the dismissal of his appeal no later than July 23, 2010. No objection or response has

been filed. The appeal is therefore DISMISSED. See TEX . R. APP . P. 42.2(a).

                                                              PER CURIAM



DO NOT PUBLISH




                                                 -2-